Citation Nr: 1039981	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
otitis externa.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD) and an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992.  He served in Southwest Asia Theater from August 
1, 1991, to October 31, 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from December 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2006, the Veteran presented testimony before a 
Decision Review Officer (DRO) at the RO.  In March 2008, the 
Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge (VLJ) of the Board.  

In December 2008, the Board remanded this case for further 
development.

As noted on the title page, the Board has recharacterized the 
issue as a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and an anxiety 
disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service 
connection for bilateral otitis externa and sleep apnea.  The 
Veteran was notified of the decision and of his appellate rights 
in August 2003, but did not perfect an appeal in a timely 
fashion.

2.  The evidence received subsequent to the August 2003 decision 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for bilateral otitis 
externa and sleep apnea.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. §§ 
7103, 7105 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral otitis 
externa.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for sleep apnea.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
notify the Veteran as to how to substantiate his claim, and if 
appropriate, assist him in the development of his applications 
for service connection for an acquired psychiatric disorder and 
to reopen claims of entitlement to service connection for 
bilateral otitis externa and sleep apnea.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In letters dated in May 2005, March 2006, February 2007, March 
2009 and June 2010, the RO provided notice to the Veteran 
regarding the information and evidence necessary to substantiate 
his claims.  The RO also specified the information and evidence 
to be submitted by him, the information and evidence to be 
obtained by VA, and the need for him to advise VA of or submit 
any further evidence that pertained to his claims.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to whether new and material evidence has been presented to 
reopen the claim for service connection for a low back 
disability, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the duty 
to assist notice under the VCAA which must be provided to a 
Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide a 
Veteran with notice of what constitutes new and material evidence 
to reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim was 
finally denied.  This notice was provided to the Veteran in the 
March 2009 and June 2010 letters, in compliance with the March 
2008 Board remand directive.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was also 
informed in the March 2006, February 2007 and June 2010 letters 
that an effective date would be assigned if his claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this case, the Veteran was 
afforded VA examinations in April 2006, May 2007 and March 2010.  
Relevant VA treatment records have also been associated with the 
record and the Veteran has presented testimony before a DRO and 
the undersigned member of the Board.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

New and Material Evidence

The Veteran seeks to reopen his claims of entitlement to service 
connection for bilateral otitis externa and sleep apnea, 
previously denied by means of an August 2003 rating decision.  
Having carefully considered the evidence of record in light of 
the applicable law, the Board finds that new and material 
evidence has not been submitted to reopen claims of entitlement 
to service connection for bilateral otitis externa and sleep 
apnea.   

The Board's August 2003 decision denying service connection for 
otitis externa and sleep apnea is final.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  However, if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In general, a final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, 
VA must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to that 
claim.  When an RO determines that new and material evidence has 
not been presented sufficient to reopen a claim, such 
determination is not binding on the Board; regardless of any 
prior RO decision, the Board must decide whether evidence has 
been received that is both new and material before reopening the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  In determining 
whether evidence is new and material, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, in an August 2003 decision, the RO denied entitlement 
to service connection for bilateral otitis externa, claimed as a 
bilateral ear condition.  The RO noted that service treatment 
records were silent as to any complaints, treatment for or 
diagnosis of otitis externa and there is no evidence that the 
Veteran's post-service otitis externa was in any way related to 
service.  The RO also held that service connection was not 
warranted for an undiagnosed illness characterized by sleep 
difficulties because the Veteran had been diagnosed as having 
sleep apnea.  Additionally, service connection was not warranted 
for sleep apnea on a direct basis because there was no evidence 
of a nexus to service.  

The evidence of record at the time of the August 2003 rating 
decision consisted of service treatment records and post service 
VA and private treatment records.  

With regards to the claim for service connection for otitis 
externa, clinical evaluation of the ears, upon separation 
examination dated in September 1992, was within normal limits.  
Moreover, the Veteran denied any history ear trouble.  Rather, 
when the Veteran submitted his original claim for service 
connection, in October 1992, he alleged that he had experienced 
ear pain since his discharge from service, beginning in 1993.  
Post-service VA treatment records demonstrate a diagnosis of mild 
bilateral otitis externa in April 1993.  In June 1997, the 
Veteran presented with complaints of ear ache and itching and he 
was diagnosed as having external otitis with mild allergic 
rhinitis.  

As to the claim of service connection for sleep apnea, the 
Veteran denied any frequent trouble sleeping, upon separation 
examination dated in September 1992.   At that time, he was noted 
to be morbidly obese with a body fat percentage of 33 percent.  
When the Veteran submitted his original claim for service 
connection, in October 1992, he alleged that he had begun 
experiencing sleep difficulties after his discharge from service, 
in 1993.  A December 1997 sleep study revealed borderline sleep 
apnea.

The current claims on appeal were received in March 2005.  Since 
the last final August 2003 rating decision, the Veteran has 
submitted several lay statements indicating that he currently 
experiences otitis externa and sleep apnea that are attributable 
to his period of service.  Additionally evidence of record 
includes VA examination, VA treatment records and testimony 
before a DRO and the Board.

With regards to the Veteran's claim for service connection for 
otitis externa, the additional evidence of record demonstrates a 
current disability; however, there is no medical evidence of a 
nexus to service.  During his February 2006 DRO hearing, the 
Veteran denied a history of ear infections during service.  
Rather, he argued that wearing ear protection for so long during 
hot and sweaty conditions and because he did not always wash his 
ear protection at night, resulted in chronic ear infections.  In 
March 2008, the Veteran again testified that he had not 
experienced any ear infections during service. 

The Veteran was afforded VA examinations in April 2006 and May 
2007, which both demonstrated tenderness on manipulation.  Upon 
VA examination dated in May 2007, the examiner noted that the 
external auditory canals and the middle ears were within normal 
limits and tympanic membranes were intact.  Mastoids were tender 
to palpation.  The entire lateral aspect of the Veteran's head, 
including the temporal region was tender; temporomandibular 
joints were tender.  The exquisite tenderness of his muscles of 
mastication was also noted.  There was no evidence of prior 
middle or outer ear infections, suppuration, effusion or aural 
polyps.  The examiner opined that the Veteran's otalgia was most 
likely related to his temporomandibular joint problems and not 
his hearing loss or any kind of inner ear infections.  Therefore, 
he concluded that the Veteran's ear pain was not related to 
service.  

With regards to the Veteran's claim for service connection for 
sleep apnea, additional evidence of record also demonstrates a 
current disability; however, there is no medical evidence of a 
nexus to service.  Rather, the Veteran's sleep apnea has been 
related to his obesity.  Upon VA examination dated in June 2003, 
the examiner noted that the Veteran's obesity contributed to his 
sleep apnea.  Subsequently, in April 2006, a VA examiner noted 
that the Veteran was diagnosed as having sleep apnea 
approximately five years after his discharge from service.  As 
the Veteran's weight continued to increase, in 2002, he was 
diagnosed as having obstructive sleep apnea.  The examiner opined 
that the Veteran's sleep apnea was not related to the Veteran's 
period of active service or in any way related to his service in 
the Persian Gulf.  Rather, it was likely that if the Veteran 
sustained a substantial weight loss, his sleep apnea symptoms 
would somewhat resolve.  

The Board notes that the Veteran was diagnosed as being obese 
prior to his discharge from service; however, obesity or being 
overweight, a particularity of body type, alone, is not 
considered a disability for which service connection may be 
granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating 
Disabilities) (2009) (does not contemplate a separate disability 
rating for obesity).  

On review, the Board finds the Veteran has not submitted new and 
material evidence to reopen his service connection claims for 
otitis externa and sleep apnea.  

Additional evidence received since the August 2003 rating 
decision consists of VA treatment records, VA examination reports 
and the Veteran's lay statements and testimony.  The additional 
records associated with the claims folder demonstrate post-
service treatment for otitis externa and sleep apnea. 

The additional evidence of record is new in that it has not been 
considered as part of a previous adjudication of the Veteran's 
claims.  However, it is not material.  The additional treatment 
records pertain to post-service treatment for otitis externa and 
sleep.  The record is absent any competent evidence that the 
Veteran experiences otitis externa or sleep apnea that was 
incurred in or related to service.  As the new evidence does not 
address the elements that were found insufficient in the previous 
denial of the Veteran's claim, the Board finds that it does not 
raise a reasonable possibility of substantiating the Veteran's 
claims.  Having determined that the above considered evidence is 
new but not material pursuant to 38 C.F.R. § 3.156(a), the claims 
of entitlement to service connection for otitis externa or sleep 
apnea cannot be reopened.


ORDER

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim of entitlement to service 
connection for otitis externa is denied.

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim of entitlement to service 
connection for sleep apnea is denied.


REMAND

The Veteran asserts entitlement to service connection for PTSD.  
In February 2006, the Veteran testified that his stressful 
incidents during service included when the ship went through 
shock trials with live mines and when he participated in the Gulf 
War.  He was involved in Operations Desert Comfort, Desert Shield 
and Desert Storm and he was under general quarters the entire 
time because of the hostile environment and oil fires.  He denied 
ever being diagnosed as having PTSD; rather, he was told he had 
depression.  He denied ever being involved in combat, other than 
going through chemical fires.  

In March 2008, the Veteran testified that he had been diagnosed 
as having PTSD.  He indicated that his military assignment was 
related to being a fire fighter of chemical warfare and his 
duties included being on standby for fires and floors.  He was 
under a constant fear of burning or suffocating.  

Post-service, on his Persian Gulf Registry examination, in May 
2002, the Veteran indicated that he had been on combat patrols or 
other very dangerous duty on one to three occasions.  That he was 
under enemy fire for four weeks or more.  No one in his unit was 
killed, wounded or missing in action and he did not see anyone 
hit by incoming or outgoing rounds.  He indicated that on 51 or 
more times he was in imminent danger of being injured or killed.  
He also witnessed chemical alarms.  The Veteran was diagnosed as 
having anxiety.

In August 2002, the Veteran was referred for a VA psychiatric 
consultation.  The examiner noted some mild panic and anxiety 
symptoms; however, the examiner indicated that the Veteran's 
symptomatology did not meet the DSM criteria for panic disorder 
or generalized anxiety disorder.  The examiner did note that the 
possibility of mild dysthymia needed to be ruled out.  The 
Veteran did not appear to desire or require ongoing psychiatric 
care.  In November 2003, screening for depression was positive.

Upon VA examination dated in April 2006, the examiner concluded 
that the Veteran demonstrated no clinical signs or symptoms 
consistent with a diagnosis of PTSD.  In this respect, the 
Veteran was unable to describe any kind of traumatic experience 
that would either place him in danger or where he would witness 
the results of death on a massive scale.  Additionally, the 
Veteran did not describe any symptoms of PTSD; he denied 
nightmares, increased startle response, grief and guilt.  He 
vaguely stated that somehow his personality had changed over the 
years.  These appeared much more consistent with amotivation and 
perhaps chronic dysphoria.  He described no signs or symptoms of 
neurovegetative signs of depression. The Veteran was diagnosed as 
having mild dysthymia. 

The Veteran was afforded an additional VA examination in March 
2010.  At that time, he did not relate a specific incident during 
which he experienced feeling as if his life was threatened or 
felt intense fear; therefore, the examiner concluded that he did 
not meet the criteria for a diagnosis of PTSD or any other mental 
disorder.  Due to the evasiveness of the Veteran's responses and 
the over reporting of symptoms on the MMPI-2 and the Mississippi 
Combat Scale, the examiner opined that it was likely that the 
Veteran may be attempting to present himself as impaired for 
possible financial gain.  The Veteran appeared to endorse any 
symptom that was suggested to him.  The examiner concluded that 
the Veteran was malingering.  

Upon review, the Board notes that the medical evidence is 
inconsistent as to the Veteran's current psychiatric disorder.  
Diagnoses include malingering, anxiety, depression, dysthymia and 
PTSD.  In light of Clemons, which was decided by the Court after 
the Board's December 2008 remand, the Board unfortunately finds 
that another VA examination is necessary to adjudicate this 
claim.  

Prior to scheduling the examination, the RO should ensure that 
all pertinent post-service evidence has been obtained and 
associated with the claims file.  In this respect, the record 
indicates that the Veteran has received individual and group 
therapy at Region One Mental Health Center, for PTSD and 
depressive disorder, from Caroline Hill; however, there is no 
indication that any attempt has been made to associate these 
records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names, addresses, and dates of 
treatment of any health care providers, 
both VA and non-VA, who have treated him 
for a psychiatric disability, to include 
treatment records from Caroline Hill at 
Region One Mental Health Center.  After 
securing any necessary authorization, the 
RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.

2.  Once all available relevant medical 
records and service department records have 
been received, make arrangements with the 
appropriate VA medical facility to afford 
the Veteran a VA psychiatric examination to 
determine whether it is at least as likely 
as not that he has a psychiatric disability 
that began during service or is related to 
any incident of service.  The claims folder 
must be made available and reviewed by the 
examiner.  

The examiner should take a detailed history 
from the Veteran.  If there is a medical 
basis for discounting the credibility or 
reliability of the history provided by the 
Veteran the examiner should so state.

The examiner must provide a diagnosis for 
each psychiatric disorder found, and for 
each disorder found a medical opinion as to 
whether it is at least as likely as not 
that the disorder began during active 
service or is related to any incident of 
service.

The examiner must also indicate whether the 
Veteran's psychiatric symptoms are 
attributable to a known clinical diagnosis.  

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

3.  Thereafter, the RO must readjudicate 
the claims of service connection for a 
psychiatric disability.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009.).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


